UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1812


WAYNE L. DAVIS,

                  Plaintiff – Appellant,

             v.

COMMUNITY DEVELOPMENT PERSONNEL; RACHEL O'DWYER FLYNN; ART
DAHLBERG; FARRAL HENDERSON; BONNIE FRIEDMAN; ROY W. EIDEM;
ALAN W. MCMAHAM; DYETT ELLIS; MICHELLE COWARD; KEISHA
STEPHENSON; DWIGHT C. JONES, Mayor, City of Richmond;
TIMOTHY KAINE, Governor; WILLIAM C. SHELTON, State Director,
the Jackson Center; NORMAN B. SALES, Richmond City Attorney;
GREGORY A. LUKANUSKI, Assistant Attorney, Office of the City
Attorney; BILL MIMS, Attorney General,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:09-cv-00133-REP)


Submitted:    November 9, 2009              Decided:   December 22, 2009


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne L. Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wayne L. Davis seeks to appeal the district court’s

order dismissing his complaint without prejudice.                              This court

may   exercise      jurisdiction      only      over    final    orders,       28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    §   1292    (2006);     Fed.    R.     Civ.    P.   54(b);      Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                              The order

Davis seeks to appeal is neither a final order nor an appealable

interlocutory       or     collateral      order.       See     Domino    Sugar      Corp.

v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir.

1993).

               Accordingly,     we    dismiss        the      appeal     for     lack    of

jurisdiction.       We deny Davis’s motion to reconsider our previous

order denying his motion for stay pending appeal.                            We dispense

with oral argument because the facts and legal contentions are

adequately      presented      in    the   materials       before      the     court    and

argument would not aid the decisional process.

                                                                                DISMISSED




                                            2